            Case 3:20-cv-00537-VAB Document 20 Filed 05/11/20 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

    BARBARA STONE, ROBERT SARHAN, &
    LESA M. MARTINO,
         Plaintiffs,
                                                                  No. 3:20-cv-537 (VAB)
           v.

    DONALD TRUMP & RICHARD
    BLUMENTHAL,
        Defendants.


                                         ORDER TO SHOW CAUSE

          Barbara Stone, Robert Sarhan, and Lesa Martino (“Plaintiffs”) filed this Complaint

against United States President Donald Trump and United States Senator for the State of Connecticut

Richard Blumenthal (“Defendants”). Plaintiffs appear to all reside in Florida and allege claims based

on events that occurred in Florida.

          Because, on the face of the Complaint, Defendants appear to be entitled to absolute

legislative immunity, the Court orders Plaintiffs to show cause as to why this case should not be

dismissed by filing a written response to this Order by May 29, 2020.1

     I.         BACKGROUND

          On October 28, 2017, President Trump signed into law the Elder Abuse Prevention and

Prosecution Act, Pub. L. 115-70, 131 Stat 1208 (Oct. 18, 2017) (codified at 34 U.S.C. § 21701 et

seq.). The bill was introduced by Senator Chuck Grassley of Iowa on January 20, 2017, and its


1
 Although the Court will not address it at this time, there also is a serious question as to whether this Court has
personal jurisdiction over Defendants. For a court “[t]o exercise personal jurisdiction lawfully, three requirements
must be met: ‘First, the plaintiff’s service of process upon the defendant must have been procedurally proper.
Second, there must be a statutory basis for personal jurisdiction that renders such service of process effective. . . .
Third, the exercise of personal jurisdiction must comport with constitutional due process principles.’” Waldman v.
Palestine Liberation Org., 835 F.3d 317, 327–28 (2d Cir. 2016) (quoting Licci ex rel. Licci v. Lebanese Canadian
Bank, SAL, 673 F.3d 50, 59–60 (2d Cir. 2012) (footnotes and internal citations omitted), certified question accepted
sub nom. Licci v. Lebanese Canadian Bank, 967 N.E.2d 697 (N.Y. 2012), and certified question answered sub nom.
Licci v. Lebanese Canadian Bank, 984 N.E.2d 893 (N.Y. 2012)).

                                                           1
          Case 3:20-cv-00537-VAB Document 20 Filed 05/11/20 Page 2 of 6



original co-sponsors included Senator Blumenthal. See S. Rept. 119-9 at 6–7, 115th Cong., 1st

Sess. (Mar. 23, 2017).

        On April 21, 2020, Plaintiffs filed a Complaint against Donald Trump, individually and

in his capacity as President of the United States, and Richard Blumenthal, individually and in his

capacity as United States Senator for the State of Connecticut. Compl., ECF No. 1 (Apr. 21,

2020). They allege that President Trump issued “a corrupt, illegal, void, deceptive executive

order that enables a sham, devious, deceptive bill . . . sponsored by [Senator] Blumenthal,”

referring to the Elder Abuse Prevention and Prosecution Act. Compl. ¶ 46. They allege that this

bill covers up what Plaintiffs call “the Guardian Human Trafficking/Corruption Racket.” Id.

        Plaintiffs allege that “massive human rights violations [are] taking place in the ‘guardian

racket,’ an organized crime racket run through American courts by corrupt judges, attorneys[,]

and guardians known as the ‘Probate Mafia’ where America’s seniors and vulnerable adults are

murdered and their life savings embezzled.” Id. ¶ 3. They allege further:

                All across Florida, its vulnerable citizens who have the highest
                protection under American law are instead targeted, kidnapped,
                illegally stripped of their rights[,] and forcibly disappeared by
                simulated Florida actors in an organized crime racket operated by
                dirty bribe-infested courts they coin “guardianship.” Their sole
                agenda is to extort and embezzle the assets of these vulnerable adults
                under the pretense of “fees” by inciting and staging litigation in a
                sham court proceeding to transfer their life savings to racketeering
                judges, attorneys, guardians and their cohorts.

Id. ¶¶ 7–8.

        Plaintiffs allege that Ms. Stone’s mother and Mr. Sarhan’s mother were “murdered by a

judge in collusion with his crony racketeers in the guardian human trafficking/corruption racket

and her life savings embezzled after they futilely pleaded for courts and law enforcement

throughout the state of Florida[.]” Id. ¶ 23. They allege that Ms. Martino’s father “has been



                                                  2
           Case 3:20-cv-00537-VAB Document 20 Filed 05/11/20 Page 3 of 6



kidnapped by the human trafficking/corruption racket and his life savings ha[ve] been looted,”

and that she “does not even know if her father is alive.” Id. ¶ 24. They allege that they face

retaliation “for exposing and reporting the guardian human trafficking/corruption racket.” Id. ¶

27.

        Plaintiffs allege that “Defendant Donald Trump and Defendant Richard Blumenthal are

well aware of, an integral part of and protect the deadly Guardian Human Trafficking/Corruption

Racket.” Id. ¶ 39. They allege that Defendants have received government reports about the

alleged guardianship racket but “did nothing,” and that Plaintiffs themselves have sent

Defendants letters requesting help which Defendants have ignored. Id. ¶¶ 40–42. Plaintiffs allege

that President Trump issued “a corrupt, illegal, void, deceptive executive order that enables a

sham, devious, deceptive bill . . . sponsored by [Senator] Blumenthal [ ] that covers up the

Guardian Human Trafficking/Corruption Racket while pretending to safeguard the fundamental

rights to life, liberty and property of America’s seniors.” Id. ¶ 46. They allege that President

Trump and Senator Blumenthal “are violating the Constitution; violating their oath of office;

obstructing justice; violating the public trust; aiding the enemies who are violating the

Constitution and committing treason, rebellion and insurgence against the Constitution.” Id. ¶ 75.

        Plaintiffs allege claims against President Trump and Senator Blumenthal of “gross public

servant criminal negligence and malpractice and violation of oath of office,” and wrongful death;

as well as claims under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18

U.S.C.A. § 1964; 42 U.S.C. § 1983; the Americans with Disabilities Act, 42 U.S.C. § 12134; and

the Hobbs Act, 18 U.S.C. § 1951. Id. ¶¶ 780–947. As relief, Plaintiffs seek damages and request

President Trump to issue various Executive Orders. Id. ¶¶ 994–995.




                                                  3
             Case 3:20-cv-00537-VAB Document 20 Filed 05/11/20 Page 4 of 6



           Plaintiffs have filed a number of motions since filing their Complaint, seeking various

kinds of preliminary relief. Mot. to File Electronically, ECF No. 10 (Apr. 28, 2020); Emergency

Mot. for Court to Order Service of Process, ECF No. 11 (Apr. 28, 2020); Sealed Mot. to Seal,

ECF No. 12 (Apr. 28, 2020); Sealed Emergency Mot. for a Hearing, ECF No. 13 (Apr. 28,

2020); Emergency Mot. for Emergency Resp., ECF No. 16 (May 5, 2020); Emergency Mot. for

Emergency Relief and for Statement of No Conflict, ECF No. 18 (May 7, 2020).

           On May 7, 2020, the Court issued an order noting its intention to address the numerous

motions filed accordingly. Order, ECF No. 17 (May 7, 2020) (“ORDER: This recently filed case

has been transferred to this Judge. The Court will begin addressing pending motions.”).

    II.       STANDARD OF REVIEW

           “[D]istrict courts have the inherent authority to manage their dockets and courtrooms with a

view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct. 1885, 1892

(2016) (citations omitted).

    III.      DISCUSSION

           “Legislators are entitled to absolute immunity from civil liability for their legislative

activities.” Harhay v. Town of Ellington Bd. of Educ., 323 F.3d 206, 210 (2d Cir. 2003). “This

immunity attaches to all legislative actions, even if taken by members of an executive branch of

government.” NRP Holdings LLC v. City of Buffalo, No. 11-CV-472S, 2017 WL 745860, at *6

(W.D.N.Y. Feb. 27, 2017) (citing Bogan, v. Scott-Harris, 523 U.S. 44, 54–55 (1998)), aff’d, 916

F.3d 177 (2d Cir. 2019).

           “Under the Supreme Court’s functional test of absolute legislative immunity, whether

immunity attaches turns not on the official’s identity, or even on the official’s motive or intent,

but on the nature of the act in question.” Almonte v. City of Long Beach, 478 F.3d 100, 106 (2d

Cir. 2007). Legislative immunity shields an official from liability if the act in question was

                                                     4
          Case 3:20-cv-00537-VAB Document 20 Filed 05/11/20 Page 5 of 6



undertaken “‘in the sphere of legitimate legislative activity’” and is the sort of “broad,

prospective policymaking that is characteristic of legislative action.” Harhay, 323 F.3d at 210–

11 (quoting Bogan, 523 U.S. at 55).

       In their 130-page Complaint, to the extent that it refers specifically to Defendants,

President Trump and Senator Blumenthal, Plaintiffs only allege that Senator Blumenthal co-

sponsored the Elder Abuse Prevention and Prosecution Act, that President Trump signed the

same Act, and that President Trump issued an unspecified Executive Order. Compl. ¶ 46. But

these are legislative acts, for which Defendants are absolutely immune from suit. See Harhay,

323 F.3d at 210–11 (articulating the rule established by the United States Supreme Court that

legislative immunity shields an official from liability if the act in question was undertaken “in

the sphere of legitimate legislative activity” and is the sort of “broad, prospective policymaking

that is characteristic of legislative action” (internal citation and quotation marks omitted)).

        Without a showing that Defendants are not absolutely immune from this lawsuit, the

Court may dismiss the Complaint. See McGinty v. New York, 251 F.3d 84 (2d Cir. 2001)

(affirming a district court’s dismissal of a complaint sua sponte upon a finding that sovereign

immunity barred the claims).

       Accordingly, before this lawsuit may proceed any further, Plaintiffs must show cause as

to why this Complaint should not be dismissed because of the Defendants’ absolute legislative

immunity.




                                                  5
           Case 3:20-cv-00537-VAB Document 20 Filed 05/11/20 Page 6 of 6



   IV.      CONCLUSION

         For the foregoing reasons, the Court orders Plaintiffs to show cause as to why this

Complaint should not be dismissed because Defendants are shielded by absolutely legislative

immunity.

         Plaintiffs are directed to submit a response to this Order to Show Cause by May 29,

2020.

         SO ORDERED at Bridgeport, Connecticut, this 11th day of May, 2020.

                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                  6
